DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is a product claim that depends on method claim 14, but does not require one to perform the method of claim 14. Therefore, claim 15 does not include all the limitations of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chargin et al (Cancer Immun Immunother, 2016, 65: 1317-1323; 9/25/20 IDS).
Figure 1 and Table 2 of Chargin et al teaches a method comprising contacting a NSCLC neoplasia tumor cell suspension sample from a patient with a fixation solution and a labeled binding member specific for PD-L1, a labeled binding member specific for CD45 (specific for immune cells), and DAPI (to determine DNA content) to generate a labeled suspension where tumor cells are identified as CD45- and cytometrically assaying the labeled cell suspension to obtain per cell heterogeneity indexes comprising quantification of per cell PD-L1 expression to determine PD-L1 positivity using a 1% cutoff (“Tumor PD-L1 %”) and detecting whether a neoplastic cell also expresses PD-1 (“Tumor PD-1 %”). The determination of the presence or absence of PD-L1 (above a cutoff of 1%), the presence or absence of aneuploidy (above a cutoff of normal number of chromosomes), and the presence or absence of PD-L1 in CD45- tumor cells is equivalent to determination of cytometric measurement cell complexity and heterogeneity indexes that are determined above a predetermined threshold in the neoplasia sample. 
As defined by claims 8 and 12, the method of Chargin et al detects whether (and confirms that) CTCs are present in a subject having a neoplasia.
Regarding claim 4, the cells of Chargin et al appear to be proliferative because NSCLC cells are known to proliferate.
	Regarding claims 7 and 8, the method of Chargin et al is “to” (intended use) detect whether a neoplastic cell that has a heterogeneity index above just any predetermined threshold is present in the neoplasia sample and is “to” quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present.  It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)). Further, DAPI staining results of the method is a quantification of whether proliferation is above a threshold, as claimed. 
	Regarding claim 15, reagents of the method of Chargin et al are a “kit” and the text of Chargin et al is instructions for performing any method with said reagents. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. In re Nagi, 367 F .3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). MPEP 2112.01.


Claim(s) 1, 2, 4-8, 10, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al (Oncotarget, 2014, 6(7): 4704-4716).
Du et al teaches a method comprising contacting a meningioma neoplasia tumor cell suspension sample from a patient with a 4% paraformaldehyde fixation solution and a labeled binding member specific for PD-L1 and a labeled binding member specific for CD45 (specific for immune cells), to generate a labeled suspension where tumor cells are identified as CD45- and cytometrically assaying the labeled cell suspension to obtain per cell heterogeneity indexes comprising quantification of per cell PD-L1 expression (Figure 2E and page 4713, in particular). Regarding the method of Du et al is “to” (intended use) detect whether a neoplastic cell of the sample has a heterogeneity index above a predetermined threshold and is “to” quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present. It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)). Further, DAPI staining results of the method is a quantification of whether proliferation is above a threshold, as claimed.  
As defined by claims 8 and 12, the method of Du et al detects whether (and confirms that) CTCs are present in a subject having a neoplasia.
Regarding claim 4, the cells of Du et al appear to be proliferative because meningioma cells are known to proliferate.
	Regarding claim 15, reagents of the method of Du et al are a “kit” and the text of Du et al is instructions for performing any method with said reagents. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. In re Nagi, 367 F .3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). MPEP 2112.01.

Claim(s) 1-10, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazel et al (Cancer Immun Immunother, 2016, 65: 1317-1323).
Mazel et al teaches a method of detecting and confirming the presence of CTCs expressing various amounts of PD-L1 comprising contacting a breast neoplasia tumor cell suspension sample from a patient with a fixation solution and a labeled binding member specific for PD-L1 (FAB1261G of R&D Systems – an anti-PD-L1 antibody labeled with Phycoerythrin), a labeled binding member specific for CD45, and DAPI (to determine DNA content) to generate a labeled suspension where circulating tumor cells are identified as EPCAM+DAPI+CK+CD45- and cytometrically assaying the labeled cell suspension to obtain per cell heterogeneity indexes comprising quantification of per cell PD-L1 expression to determine PD-L1 score of 0, 1, or 2. The determination of a PD-L1 score of 1 or 2 and the presence or of aneuploidy (above a cutoff of normal number of chromosomes) in the CTC cells is equivalent to determination of cytometric measurement cell complexity and heterogeneity indexes that are determined above predetermined thresholds in the neoplasia sample. 
Regarding claim 4, the cells of Mazel et al appear to be proliferative because breast CTC cells are known to proliferate.
	Regarding claims 7 and 8, the method of Mazel et al is “to” (intended use) detect whether a neoplastic cell that has a heterogeneity index above just any predetermined threshold is present in the neoplasia sample and is “to” quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present.  It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)). Further, DAPI staining results of the method is a quantification of whether proliferation is above a threshold, as claimed.  
	Regarding claim 15, reagents of the method of Mazel et al are a “kit” and the text of Mazel et al is instructions for performing any method with said reagents. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. In re Nagi, 367 F .3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). MPEP 2112.01.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicolazzo et al (Scientific Reports, 2016, article 31726, 8 pages).
Nicolazzo et al teaches a method of detecting and confirming the presence of CTCs expressing various amounts of PD-L1 comprising contacting a lung neoplasia tumor cell suspension sample from a patient with a fixation solution and a labeled binding member specific for PD-L1, a labeled binding member specific for CD45, and DAPI (to determine DNA content) to generate a labeled suspension where circulating tumor cells are identified as EPCAM+DAPI+CK+CD45- and cytometrically assaying the labeled cell suspension to obtain per cell heterogeneity indexes and systemically administering Nivolumab to said patient with CTCs (page 6 and Figure 1, in particular). The determination of elevated PD-L1 and the presence or of aneuploidy (above a cutoff of normal number of chromosomes) in the CTC cells is equivalent to determination of cytometric measurement cell complexity and heterogeneity indexes that are determined above predetermined thresholds in the neoplasia sample. 
Regarding claim 4, the cells of Nicolazzo et al appear to be proliferative because lung CTC cells are known to proliferate.
	Regarding claims 7 and 8, the method of Nicolazzo et al is “to” (intended use) detect whether a neoplastic cell that has a heterogeneity index above just any predetermined threshold is present in the neoplasia sample and is “to” quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present.  It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)). Further, DAPI staining results of the method is a quantification of whether proliferation is above a threshold, as claimed.   
	Regarding claim 15, reagents of the method of Nicolazzo et al are a “kit” and the text of Mazel et al is instructions for performing any method with said reagents. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. In re Nagi, 367 F .3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). MPEP 2112.01.

Claim(s) 8, 9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarioglu et al (Nat Methods, 2015, 12(7): 685-691).
Sarioglu et al teaches a method comprising contacting a cell suspension sample prepared from a breast cancer neoplasia of a subject with a DNA labeling reagent (DAPI, which assesses aneuploidy) and a cell cycle marker (Ki67) to generate a labeled suspension and cytometrically assaying the labeled cell suspension to quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold to indirectly detect whether CTCs are present in the subject the method of Sarioglu et al further confirms the presence of CTCs by directly detecting CK+ and CD45- (Figure  5a and Supplementary Figure 10, in particular).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazel et al (Cancer Immun Immunother, 2016, 65: 1317-1323) as applied to claims 1-10, 12 and 15 above, and further in view of Nanda et al (Journal of Clinical Oncology, 2016, 34(21): 2460-2467).
Teachings of Mazel et al are discussed above. Mazel et al further teaches the method of Mazel et al can be used for trials for stratification and monitoring of cancer patients undergoing immune checkpoint blockade (Abstract, in particular). Mazel et al further identifies immune checkpoint blockade therapies include anti-PD-L1 antibodies (right column on page 1774, in particular).
Mazel et al does not specifically teach systemically administering the immunotherapeutic pembrolizumab to breast cancer patients with CTCs expressing PD-L1.  However, these deficiencies are made up in the teachings of Nanda et al.
Nanda et al teaches a method of treating breast cancer patients with PD-L1 positive tumor cells comprising systemically administering the immune checkpoint blockade anti-PD-1 immunotherapeutic pembrolizumab, which functions by inhibiting the interaction of PD-L1 on tumor cells with PD-1 on immune cells (page 2461, in particular). Nanda et al further teaches said treatment results in a therapeutic response rate of 18.5% (Table 3, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to provide therapeutic benefit by performing the method of Mazel et al with just any subjects with breast cancer and systemically administer the immune checkpoint blockade anti-PD-1 immunotherapeutic of Nanda et al to subjects of Mazel et al stratified as having CTCs expressing PD-L1 because Mazel et al teaches the method of Mazel et al can be used for trials for stratification and monitoring of cancer patients undergoing immune checkpoint blockade, Mazel et al identifies immune checkpoint blockade therapies include anti-PD-L1 antibodies, breast cancer CTCs expressing PD-L1 are breast tumor cells expressing PD-L1, and Nanda et al teaches a therapeutic response rate of 18.5% for breast cancer patients with PD-L1 positive tumor cells that are systemically administered the immune checkpoint blockade anti-PD-1 immunotherapeutic pembrolizumab, which functions by inhibiting the interaction of PD-L1 on tumor cells with PD-1 on immune cells. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,782,298 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to species of the instant claims.
  
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No.10,782,298 B2 in view of Chargin et al (Cancer Immun Immunother, 2016, 65: 1317-1323). Claims 1-20 of the patent are directed to species of instant claims 1-10 and 12-14. Instant claim 11 differs from the patent claims in that instant claim 11 recites assaying a lung cancer neoplastic cell for PD-L1 and the patent claims do not specify the neoplastic cell assayed for PD-L1 is a lung cancer neoplastic cell. Instant claim 15 differs from the patent claims in that the patent claims are method claims that recite using various reagents to detect markers such as the immune cell marker CD45 and/or PD-L1 and the patent claims are not described as a “kit” further comprising a solution comprising a fixation reagent. However, one would have been motivated to used a fixation solution with the reagents of kit when performing the patented method wherein the neoplastic cells are lung cancer cells because Chargin et al teaches successfully using a fixation solution when cytometrically detecting markers such as CD45 and PD-L1 on neoplastic lung cancer cells. All reagents of a method are a “kit”. Further, generating a “kit” for a given method provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  Thus, one need not purchase gram quantities of numerous different reagents when each of which may be needed in only microgram amounts, when beginning a series of experiments.  When one considers all of the unused chemicals that typically accumulate in weighing rooms, desiccators, and freezers, one quickly realizes that it is actually far more expensive for a small number of users to prepare most buffer solutions from the basic reagents.  In actuality, a kit format saves money and resources for everyone by dramatically reducing waste. 2) The other service provided in a kit is quality control. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the reagents of a method into a kit format since a kit provides a quality control, saves money, and saves resources. 
It is further noted that the instant application is a continuation-in-part (CIP) and 35 U.S.C. 121 refers specifically and only to divisional and original applications, and does not afford protection to CIP applications. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-08 (Fed. Cir. 2008). See also In re Janssen Biotech, Inc., 880 F.3d 1315, 1322,125 USPQ2d 1525, 1529-30 (Fed. Cir. 2018) and G.D. Searle LLC v. Lupin Pharm., Inc., 790 F.3d 1349, 1355, 115 USPQ2d 1326, 1330 (Fed. Cir. 2015).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642